PER CURIAM:
Benjamin J. Jackson, III, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Jackson v. Dewitt, No. 6:10-cv-03128-RMG, 2012 WL 71017 (D.S.C. Jan. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that Jackson waived appellate review for most of his claims by failing to make specific objections to the magistrate judge’s report and recommendation except for those claims concerning his blood pressure medication and receiving spider bites. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985).